Name: Commission Regulation (EEC) No 1980/79 of 7 September 1979 amending for the third time Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9 . 79 Official Journal of the European Communities No L 228 /39 COMMISSION REGULATION (EEC) No 1980/79 of 7 September 1979 amending for the third time Regulation ( EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil 1 . The following sentence shall be added to the first subparagraph of Article 10 ( 1 ): 'However, as regards oil which left a packaging plant in Italy during June 1979 , the relevant appli ­ cation for aid shall be submitted no later than 31 August 1979 .' 2 . The German version of Article 13 ( 1 ) shall be replaced by the following text : '( 1 ) Die Abfertigung von OlivenÃ ¶l der Tarifstelle 15.07 A des Gemeinsamen Zolltarifs zum freien Verkehr setzt den Nachweis voraus, daÃ  die in Artikel 9 der Verordnung (EWG) Nr. 3089/78 genannte Kaution gestellt worden ist . Ausge ­ nommen hiervon ist OlivenÃ ¶l der Tarifstellen 15.07 A I a) und 15.07 A II in unmittelbaren UmschlieÃ ungen mit einem FassungsvermÃ ¶gen von hÃ ¶chstens netto 5 Litern .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation ( EEC) No 590/79 ( 2 ), and in particular Article 1 1 ( 5 ) thereof, Whereas , under Article 10 ( 1 ) of Regulation (EEC) No 557/79 (3 ), as last amended by Regulation (EEC) No 1248 /79 (4 ), an application for olive oil consumption aid shall be submitted by the packaging plant concerned before the end of every month in respect of the quantities of olive oil which left that under ­ taking during the preceding month ; whereas , in view of the particular situation obtaining in Italy, an excep ­ tion should be made to the above provision by providing that applications for aid relating to olive oil which left an Italian packaging plant during June 1979 may be submitted before the end of August 1 979 ; Whereas under Article 13 (4) of Regulation ( EEC) No 557/79 proof, for the purpose of releasing the security, that imported olive oil has been rendered ineligible for aid must be furnished within four months following the date on which the olive oil in question was placed in free circulation ; whereas, in view of commercial practices , such a time limit is inadequate ; whereas the situation should be remedied by extending such time limit ; Whereas there are errors in the Italian and German texts of Articles 13 and 14 of Regulation (EEC) No 557/79 which should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , 3 . The Italian version of Article 13 (3 ) shall be replaced by the following text : ' 3 . La cauzione viene costituita , a scelta del ri ­ chidente, in contanti o sotto forma di garanzia fornita da un istituto che risponda ai requisiti fissati dallo Stato membro in cui la cauzione Ã ¨ costi ­ tuita .' 4 . In the first subparagraph of Article 13 (4), the word ' four' shall be replaced by 'six'. 5 . The German version of Article 14 shall be replaced by the following text : 'Artikel 14 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 557/79 is hereby amended as follows : ( 1 ) Das in Artikel 13 Absatz 4 genannte Ã l gilt im Sinne von Artikel 9 Absatz 2 der Verordnung (EWG) Nr. 3089/78 dann als in einen Zustand gebracht, daÃ  es nicht in den GenuÃ  der Verbrauchsbeihilfe kommen kann , wenn es a) in einem in der Gemeinschaft gelegenen Betrieb in unmittelbaren UmschlieÃ ungen mit einem FassungsvermÃ ¶gen von hÃ ¶chstens netto 5 Litern , die nicht die in Artikel 4 Absatz 2 vorgesehene Kennummer tragen , abgefÃ ¼llt wurde und diesen Betrieb verlassen hat, oder (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . (2 ) OJ No L 78 , 30 . 3 . 1979 , p. 1 . ( 3 ) OJ No L 73 , 24 . 3 . 1979 , p . 13 . (4 ) OJ No L 159 , 27 . 6 . 1979 , p . 5 . No L 228 /40 Official Journal of the European Communities 8 . 9 . 79 die betreffenden Betriebe nachweisen , daÃ  sie das Ã l in einen Zustand gemÃ ¤Ã  Absatz 1 Buchstabe a) oder c) verbracht haben . (4) Im Falle der Ausfuhr wird dieser Nachweis wie im Falle der Ausfuhrerstattung erbracht . Dieser Nachweis ist der zustÃ ¤ndigen BehÃ ¶rde des Mit ­ gliedstaats vorzulegen , in dem die AusfuhrfÃ ¶rmlich ­ keiten erfÃ ¼llt worden sind . Auf Antrag stellt die BehÃ ¶rde die in Absatz 3 genannte Bescheinigung aus . Wurde das Ã l im Rahmen des gemeinschaftlichen Verdandverfahrens nach der Schweiz oder nach Ã sterreich ausgefÃ ¼hrt oder wurde es im Rahmen dieses Verfahrens durch diese LÃ ¤nder befÃ ¶rdert , bevor es sein Bestimmungsland erreichte , so wird die Bescheinigung erteilt , sofern der Beweis erbracht wird , daÃ  das betreffende Ã l in einem Drittland zum freien Verkehr abgefertigt worden ist , ausgenommen , wenn es wÃ ¤hrend des Trans ­ ports durch hÃ ¶here Gewalt untergegangen ist . ( 5 ) Auf OlivenÃ ¶l , fÃ ¼r welches eine Bescheini ­ gung gemÃ ¤Ã  Absatz 4 ausgestellt worden ist , kÃ ¶nnen nur dann die Bestimmungen der Verord ­ nung (EWG) Nr. 754/76 angewendet werden , wenn die betreffende Bescheinigung annulliert wird oder eine neue Kaution gemÃ ¤Ã  Artikel 13 gestellt wird ." b) das geographische Gebiet der Gemeinschaft in unmittelbaren UmschlieÃ ungen mit einem FassungsvermÃ ¶gen von mehr als netto 5 Litern ohne Kennummer oder nicht abgefÃ ¼llt verlassen hat oder c) zur Herstellung von Fisch - oder GemÃ ¼sekon ­ serven verwendet worden ist , ohne daÃ  die Erstattung bei der Erzeugung gewÃ ¤hrt wurde , die fÃ ¼r OlivenÃ ¶l gemeinschaftlichen Ursprungs vorgesehen ist , das fÃ ¼r die Fisch - oder GemÃ ¼se ­ konservenherstellung verwendet wird . (2) Die Betriebe , die das in Artikel 13 Absatz 4 genannte OlivenÃ ¶l in einen Zustand gemÃ ¤Ã  Absatz 1 Buchstabe a) oder c ) zu verbringen beabsichtigen , haben zuvor die BehÃ ¶rde des betreffenden Mitgli ­ edstaats davon zu unterrichten . FÃ ¼r das in Absatz 1 Buchstabe a) genannte Ã l haben die nicht anerkannten Betriebe nach MaÃ gabe von Artikel 3 Buchstaben b) bis i ) eine Lagerbuchhaltung zu fÃ ¼hren , die durch die Angabe der OlivenÃ ¶lbestÃ ¤nde zu ergÃ ¤nzen ist , die zu dem Zeitpunkt vorhanden sind , zu dem die im vorste ­ henden Unterabsatz genannte Unterrichtung der zustÃ ¤ndigen BehÃ ¶rde erfolgt . Bei dem in Absatz 1 Buchstabe c ) genannten Ã l haben sich die Betriebe an die Bestimmungen der Verordnung (EWG) Nr . 615/71 zu halten . (3 ) Auf Antrag der in Absatz 2 genannten Betriebe stellt die zustÃ ¤ndige BehÃ ¶rde eine Beschei ­ nigung nach dem Muster des Anhangs aus , wenn Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 September 1979 . For the Commission Finn GUNDELACH Vice-President